Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16953990 on 1/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding Claim 21, the limitation “sending, by a first management system, an import specification to a state hub, wherein the import specification specifies a type of network device state information (NDSI) that the first management system permits to be imported from other management systems” is unclear because it is not known how state information can be a type permitted. For the furthering of prosecution it will be taken to mean any type of state information. 
Regarding claim 28, the limitation “sending, by a first management system, an import specification to a state hub, wherein the import specification specifies a type of network device state information (NDSI) that the first management system permits to be imported from other management systems” is unclear because it is not known how state information can be a type permitted. For the furthering of prosecution it will be taken to mean any type of state information.
Regarding claim 35, the limitation “receiving, by a state hub, network device state information (NDSI) from a second management system; and after receiving the NDSI from the second management system” is unclear because is unclear because it is not known how state information can be a type permitted. For the furthering of prosecution it will be taken to mean any type of state information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 28-33, 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Patent App Pub 20140052949).

	Regarding claim 21,
Wang teaches a method for managing a plurality of network devices, comprising: sending, by a first management system, an import specification to a state hub, wherein the import specification specifies a type of network device state information (NDSI) that the first management system permits to be imported from other management systems; (See figure 2, paragraphs 47-52, Wang teaches sending a virtual request to the regional management entity)
and in response to sending the import specification: receiving, from the state hub, NDSI for the plurality of network devices that satisfies the import specification, (See figure 2, paragraphs 57-62, Wang teaches receiving a query from the regional management entity with state information) wherein the NDSI is obtained by a second management system; (See figure 2, paragraphs 57-62, Wang teaches the state information is received from second system including all the physical nodes)
processing the NDSI to obtain a result; and (See paragraphs 67, 68, 75-77, Wang teaches determining according to the current state information of the new physical node, whether the new physical node can satisfy the mapping requirement of the virtual subnet request)
initiating performance of a management action based on the result. (See paragraphs 67, 68, 75-77, Wang teaches triggers for continuing to execute the step of virtual network migration; or if not, retriggers step for reconstructing mapping relationships again, or triggers step for reselecting a reconstructed mapping relationship, until the new physical node that executes migration satisfies the mapping requirement of the virtual subnet request)

	Regarding claim 22,
Wang teaches the method of claim 21, wherein in response to sending the import specification and prior to receiving the NDSI, the method further comprises: issue a request to the state hub to identify other management systems that have previously communicated with the state hub, wherein the other management systems comprises the second management system.(See paragraphs 45, 46, 51, 52, Wang teaches a request that has been previously sent in the system)

	Regarding claim 23,
Wang teaches the method of claim 21, wherein the NDSI comprises external NDSI of the second management system, wherein the NDSI is formatted in an external format matching the second management system. (See paragraphs 55-56, Wang teaches the state information is put in a  format that can be used by the second system)

	Regarding claim 24,
Wang teaches the method of claim 23, wherein after receiving the NDSI but prior to processing the NDSI, the method further comprises: formatting the NDSI to a local format matching the first management system. (See paragraphs 55-56, Wang teaches the state information is put in a  format that can be used by the system)

	Regarding claim 25,
Wang teaches the method of claim 21, wherein initiating performance of the management action comprises initiating a configuration of a network appliance, wherein the configuration is based on the result, and wherein the network appliance is managed by the first management system. (See paragraphs 182-183, Wang teaches configuring the nodes based on the results of the query)

	Regarding claim 26,
Wang teaches the method of claim 25, wherein initiating the configuration of the network appliance comprising sending at least a portion of the result to the network appliance via an application programming interface (API) of the network appliance. (See paragraphs 239, 51-52 Wang teaches integrated software i.e. api receiving the result)

Claims 28-33 list all the same elements of claims 21-26, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 21-26 applies equally as well to claims 28-33.  Furthermore with regards to the limitation of  A non-transitory computer readable medium comprising instructions which, when executed by a computer processor, enables the computer processor to perform a method for managing a plurality of network devices. (See paragraphs 51, 52, 240, Wang)

	Regarding claim 35,
Wang teaches a method for managing a plurality of network devices, comprising: receiving, by a state hub, network device state information (NDSI) from a second management system; and (See figure 2, paragraphs 47-52, Wang teaches receiving a virtual request to the regional management entity)
after receiving the NDSI from the second management system: receiving an import specification from a first management system, wherein the import specification specifies a type of NDSI that the first management system permits to be imported from other management systems, See figure 2, paragraphs 47-52, Wang teaches sending a virtual request to the regional management entity with state information received from the hub)
wherein the NDSI received from the second management system satisfies the import specification; and (See figure 2, paragraphs 57-62, Wang teaches receiving a query from the regional management entity with state information)
in response to receiving the import specification: sending, to the first management system, the NDSI received from the second management system. (See figure 2, paragraphs 57-62, Wang teaches the state information is received from second system including all the physical nodes)

	Regarding claim 36,
Wang teaches the method of claim 35, wherein prior to receiving the NDSI from the second management system, the method further comprises: establishing a first peering relationship with the second management system.(See paragraphs 84, 119, Wang teaches a peer to peer connection)

	Regarding claim 37,
Wang teaches the method of claim 36, wherein after receiving the NDSI from the second management system, the method further comprises: establishing a second peering relationship with a third management system; and in response to establishing the second peering relationship: (See paragraphs 84, 119, Wang teaches a peer to peer connection with multiple devices)
sending the NDSI received from the second management system to the third management system. (See paragraphs 84, 119, Wang teaches sending migration information )

	Regarding claim 38,
Wang teaches the method of claim 37, wherein establishing the second peering relationship with the third management system is made in response to a first determination that a duration of time has elapsed.(See paragraphs 89,193, Wang teaches an present duration of time)

	Regarding claim 39,	
Wang teaches the method of claim 35, wherein the NDSI sent to the first management system comprises a subset of the NDSI received from the second management system.(See paragraphs 54-56, Wang teaches a subnet)
	
	Regarding claim 40,
Wang teaches the method of claim 39, wherein the subset of the NDSI comprises the type of NDSI that the first management system permits to be imported from other management systems. (See figure 2, paragraphs 47-52, Wang teaches sending a virtual request to the regional management entity)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent App Pub 20140052949) in view of Khisti (U.S. Patent 10638202).

Regarding claim 27,
Wang teaches the method of claim 2.
Wang does not explicitly teach but Khisti teaches wherein the network appliance is a firewall, and wherein the firewall is used by the plurality of network devices.(See column 5 lines 41-64, Khisti)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Khisti with Wang because both deal with state information in a network. The advantage of incorporating the above limitation(s) of Khisti into Wang is that Khisti teaches a state management architecture enables two-way synchronization of state-ful operations between two-way connected consumer electronic devices (CED) across a network, and enhancing interactivity of the viewing experience., therefore making the overall system more robust and efficient. (See column 1, Khisti)

Claims 34 list all the same elements of claims 27, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 27 applies equally as well to claims 34.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10880166. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken in light of the dependent claims of the patent are either the same or obvious variations of the instant application.
Instant Application
Patent 10880166
21. (New) A method for managing a plurality of network devices, comprising: 

sending, by a first management system, an import specification to a state hub, wherein the import specification specifies a type of network device state information (NDSI) that the first management system permits to be imported from other management systems; and 
in response to sending the import specification: 

receiving, from the state hub, NDSI for the plurality of network devices that satisfies the import specification, wherein the NDSI is obtained by a second management system;











 processing the NDSI to obtain a result; and












 initiating performance of a management action based on the result.
1. A method for managing networking devices, comprising: 

sending, by a second management system, an import specification to a state hub, wherein the import specification specifies a type of network device state information (NDSI) that the second management system permits to be imported from other management systems; 


receiving, from the state hub and by the second management system, an export specification specifying the type of NDSI that a first management system permits to export to other management systems; establishing, by the second management system and in response to receiving the export specification, a connection with the first management system; receiving, by the second management system, first NDSI for a first plurality of network devices, wherein the first NDSI is obtained by the first management system, and wherein the first management system manages the first plurality of network devices; 

processing, by the second management system, at least the first NDSI to obtain a result, wherein processing at least the first NDSI comprises processing the first NDSI and second NDSI obtained by the second management system for a second plurality of network devices managed by the second management system using a topology visualizer in the second management system, wherein the result is a topology visualization of the first plurality of network devices and the second plurality of network devices; and 

initiating performance of a management action based on the result, wherein initiating performance of the management action comprises initiating a display of the topology visualization.
28. (New) A non-transitory computer readable medium comprising instructions which, when executed by a computer processor, enables the computer processor to perform a method for managing a plurality of network devices, comprising: 
sending, by a first management system, an import specification to a state hub, wherein the import specification specifies a type of network device state information (NDSI) that the first management system permits to be imported from other management systems; and 

in response to sending the import specification: 


receiving, from the state hub, NDSI for the plurality of network devices that satisfies the import specification, wherein the NDSI is obtained by a second management system;











 processing the NDSI to obtain a result; and initiating performance of a management action based on the result.
14. A non-transitory computer readable medium comprising instructions that, when executed by a processor, perform a method comprising: 



sending, by a second management system, an import specification to a state hub, wherein the import specification specifies a type of network device state information (NDSI) that the second management system permits to be imported from other management systems;



 receiving, from the state hub and by the second management system, an export specification specifying the type of NDSI that a first management system permits to export to other management systems; establishing, by the second management system and in response to receiving the export specification, a connection with the first management system; receiving, by the second management system, NDSI for a first plurality of network devices, wherein the NDSI is obtained by the first management system and wherein the first management system manages the first plurality of network devices; 



processing, by the second management system, at least the NDSI to obtain a result, wherein processing at least the NDSI comprises processing the NDSI and second NDSI obtained by the second management system for a second plurality of network devices managed by the second management system using a topology visualizer in the second management system, wherein the result is a topology visualization of the first plurality of network devices and the second plurality of network devices; and initiating performance of a management action based on the result, wherein initiating performance of the management action comprises initiating a display of the topology visualization.
35. (New) A method for managing a plurality of network devices, comprising: receiving, by a state hub, network device state information (NDSI) from a second management system; and after receiving the NDSI from the second management system: receiving an import specification from a first management system, wherein the import specification specifies a type of NDSI that the first management system permits to be imported from other management systems, wherein the NDSI received from the second management system satisfies the import specification; and in response to receiving the import specification: sending, to the first management system, the NDSI received from the second management system.
1. A method for managing networking devices, comprising: 

sending, by a second management system, an import specification to a state hub, wherein the import specification specifies a type of network device state information (NDSI) that the second management system permits to be imported from other management systems; 


receiving, from the state hub and by the second management system, an export specification specifying the type of NDSI that a first management system permits to export to other management systems; establishing, by the second management system and in response to receiving the export specification, a connection with the first management system; receiving, by the second management system, first NDSI for a first plurality of network devices, wherein the first NDSI is obtained by the first management system, and wherein the first management system manages the first plurality of network devices; 

processing, by the second management system, at least the first NDSI to obtain a result, wherein processing at least the first NDSI comprises processing the first NDSI and second NDSI obtained by the second management system for a second plurality of network devices managed by the second management system using a topology visualizer in the second management system, wherein the result is a topology visualization of the first plurality of network devices and the second plurality of network devices; and 

initiating performance of a management action based on the result, wherein initiating performance of the management action comprises initiating a display of the topology visualization.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Tinnirello (U.S. Patent App Pub 20060036527) teaches the invention relates to a system and method for collection, analysis, and submission of data for use in financial regulatory compliance in the insurance industry. In a preferred embodiment, the invention integrates an independently developed, standardized financial statement for collection of data by an insurance company, analyzes the collected data for compliance with specifications of a regulatory authority, and submits the data electronically and by other means to the regulatory authority. The financial statement provides detail on each insurer's business and investment risks, as well as information on insurance claims and reserves. The financial statement is one of several elements used by regulatory agencies and insurance-industry services providers to assess the financial strength of an insurance company. This assessment provides a reliable, objective means of indicating the financial strength and performance of insurance companies.
2. Bhally (U.S. Patent App Pub 20060020527) teaches an asset visibility management system that comprises a common system backbone, an asset transaction system interface, and an asset data acquisition and communication device interface. The asset transaction system interface provides communications between the common system backbone and one of a plurality of asset transaction systems. The asset data acquisition and communication device interface provides communication between the common system backbone and a plurality of data acquisition and communication devices. Each of the data acquisition and communication devices are assigned to predefined categories. The predefined categories may include a substantially continuous location category, a substantially non-continuous location category, an identification category, a sensor category, and a time stamp category.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444